Pleading and practice; stipulation of facts; acceptance of by court. — On March 14,1975 the court issued the following order:
Before davis, Judge, Presiding, skeltoN and kashiwa, Judges.
“This case comes before the court on the merits on the parties’ stipulation of facts, having been submitted on the briefs and oral argument of counsel. Upon consideration thereof, the court does not feel that it can properly dispose of this case on the unelaborated and incomplete stipulation *870presented by the parties and therefore is unwilling to be bound by it. See Swift & Co. v. Hocking Valley Ry., 243 U.S. 281, 289 (1917); Kaminer Constr. Corp. v. United States, 203 Ct. Cl. 182, 197, 198, 488 F. 2d 980, 988, 989 (1973). The case should be tried so that all relevant facts are placed in the record and the full circumstances exposed.
“it is THEREFOR® ORDERED that this case be and it is returned to the trial division for trial.”
Plaintiff’s motion for rehearing and suggestion for rehearing en bane was denied April 25,1975.